DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 7 and 8 are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m). It is suggested to add the “(“ back to the claims around the numerals referring to the different steps.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter that was not described in the specification is that an interaction strength of the covalent bonds with the first type of hydrogen bonds is higher than an interaction strength of the covalent bonds with the second type of hydrogen bonds. There is no disclosure that one interaction strength is higher than the other. Paragraph 19, cited in applicant’s remarks, state that the reversible hydrogen bond has a weaker acting force, while there is a hydrogen bond that has a stronger acting force.  There is no evidence on the record that “interaction strength” is the same as “acting force”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “type” in claims 1 and 2 is a relative term which renders the claim indefinite. The term “type” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The MPEP in 2173.05(b) states that the addition of the word “type” to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  It is suggested to amend to “three bonds including” and “a first hydrogen bond” and “a second hydrogen bond”.

Response to Arguments
Applicant's arguments filed April 30, 2022 have been fully considered but they are not persuasive. 
A) The previous Office Action rejected claim 1 since “triple-crosslinked” was undefined in the claim and specification.  While applicants did not address this rejection specifically, it is now understood that based on the amendment, a “triple-crosslinked polymer” is defined as “obtained by cross-linking a monomer having two epoxy groups, a cross-linking monomer, and a functional monomer”.
B) Applicant’s argument that claim 1 and claims 2-5 and 7-8 depending therefrom are now allowable is not persuasive. As stated in the previous Office Action, the previous claims 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C.  112 (pre-AIA ), 2nd paragraph and to include all the limitations of the base claim and any intervening claims. Previously, claim 6 was dependent on claim 5, which is a method claim. The present claim amendment did not include any of the limitations of claim 5, and merely put claim 6 into claim 1, a product.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (U.S. Pat. 4,428,987) in view of Agrawal et al. (US 2019/0330413).
Regarding claims 1-4: Bell et al. teaches a composition made by placing a composition of diglycidyl polyether of 2,2-bis(4-hydroxyphenyl)propane (col. 4 lines 30-35) and a curing agent of diethylene triamine or triethylene tetramine (col. 5 lines 35-40) on a surface that has on it amino-benzotriazole (col. 3 lines 20-25), which would mix with the uncured epoxy composition. The instant specification discloses that a mixture of these components leads to the claimed high performance triple crosslinked polymer.  The diglycidyl polyether of 2,2-bis(4-hydroxyphenyl)propane is a bisphenol A epoxy resin that has two epoxy groups. The diethylene triamine or triethylene tetramine is a crosslinking monomer, and the amino-benzotriazole is a functional monomer.  Since the same components are present in the composition, the bonds that form and the bonds’ relative interaction strengths are the latent properties of the composition. Mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II). 
Bell et al. does not teach the molar ratio.  However, Agrawal et al. teaches a similar composition having an epoxy monomer having two epoxy groups (para. 15), a cross-linking monomer and a functional monomer (para. 14). Agrawal et al. teaches the ratio of the crosslinking monomer to epoxy is 0.4:1 (para. 88) or 4:10. Agrawal et al. also teaches the molar ratio of the aromatic dianhydride curing agent/cross-linking agent to the additional anhydride curing agent/functional monomer can be 4:1 (para. 23).  Therefore, the ratio of epoxy to cross-linking monomer to functional monomer would be 10:4:1, which overlaps the claimed range.  Bell et al. and Agrawal et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy resins cross-linked/functionalized with multiple curing agents.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the ratio of Agrawal et al. in the composition of Bell et al. and would have been motivated to do so since Agrawal et al. teaches this ratio effectively cures an epoxy composition.

 Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (U.S. Pat. 4,428,987) in view of Agrawal et al. (US 2019/0330413) as applied to claim 1 set forth above and in view of Woznicka et al. (US 2021/0040269).
Regarding claim 5: Bell et al. teaches the basic claimed composition as set forth above.  Not disclosed is the method of preparing. However, Woznicka et al. teaches mixing components, then adding a solvent, filtering, and being held at 90 °C for 12 hours and 50 mbar/375 Torr (para. 259). Bell et al. and Woznicka et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy resin compositions.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the method of Woznicka et al. on the composition of Bell et al. and would have been motivated to do so to achieve a purer composition.
Regarding claim 8: Bell et al. teaches the basic claimed composition as set forth above. Not disclosed is the solvent.  However, Woznicka et al. teaches 1,4-dioxane (para. 92).  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the solvent of Woznicka et al. in the composition of Bell et al. and would have been motivated to do so since it is a common and widely available solvent.

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Bell et al. is the closest prior art, but does not teach the molar ratio of the monomer having two epoxy groups, the crosslinking monomer and the functional monomer in the method of claim 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767